958 F.2d 370
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ricky Ricardo WARD, Defendant-Appellant.
No. 90-5225.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.
Decided March 12, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   John A. MacKenzie, Senior District Judge.  (CR-90-70-N)
William P. Robinson, Jr., Robinson, Zaleski, Lindsey & Associates, Norfolk, Va., for appellant.
Kenneth E. Melson, United States Attorney, Robert J. Seidel, Jr., Assistant United States Attorney, Carl J. Stevens, Third Year Practice, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Ricky Ricardo Ward pled guilty to one count of distributing crack cocaine (21 U.S.C.A. § 841 (West 1981 & Supp.1991)) after being charged in a nine-count indictment with as many distributions of cocaine, crack, and heroin.   He appeals the sentence imposed, contending that the sentencing court erred in considering drug amounts outside the count of conviction.   Because Ward made no objection to the sentence calculation in the district court, appellate review has been waived.*   United States v. Tibesar, 894 F.2d 317 (8th Cir.), cert. denied, 59 U.S.L.W. 3245 (U.S.1990).


2
We therefore affirm the judgment of the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.



*
 Even if we were to consider the issue he has raised on its merits, Ward has given us no reason to reconsider our prior holding in  United States v. Williams, 880 F.2d 804 (4th Cir.1989)